The only thing absent from the copy of the application which was attached to the policy was the signature of Baggett. There is no contention that it was not in all other respects a substantial copy of the original application. Under the circumstances, the absence of the signature becomes immaterial. Baggett having offered in evidence all of the policy except the application, the whole was admissible when offered by the Insurance Company. The Court of Civil Appeals having made a correct disposition of the case, the writ of error is refused.